      Case 1:19-cr-00297-PAE Document 81 Filed 10/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - X
                                    :
UNITED STATES OF AMERICA                     ORDER AND JUDGMENT
                                    :
      -v.-                                   19 Cr. 297 (PAE)
                                    :
JOSE PEREZ,
                                    :
                  Defendant.
- - - - - - - - - - - - - - - - - - X
    This cause having come on to be heard on the motion of Audrey

Strauss, Acting United States Attorney for the Southern District

of New York, by Jacob R. Fiddelman, Assistant United States

Attorney,

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to

Rule 46(f) of the Federal Rules of Criminal Procedure:

     1.     The $75,000 personal recognizance bond (the “Bond”)

executed by Jose Perez and Annette Piri-Perez be and hereby is

FORFEITED.

     2.     Default judgment in the amount of $75,000 in favor of

the United States of America and against Jose Perez be and hereby

is ENTERED and the United States of America shall have execution

therefor.

     3.     Judgment in the amount of $75,000 in favor of the United

States of America and against Annette Piri-Perez be and hereby is
         Case 1:19-cr-00297-PAE Document 81 Filed 10/15/20 Page 2 of 2



ENTERED and the United States of America shall have

execution therefor.           The Clerk of Court is requested to

terminate the motion at Dkt. No. 76.                  SO ORDERED.

Dated:      New York, New York

            ___________________
               October 15, 2020

                                            
                                          HONORABLE PAUL A. ENGELMAYER
                                          UNITED STATES DISTRICT JUDGE
